       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Yvonne Becker,                                            Civil No. 20-2016 (DWF/BRT)

                    Plaintiff,

v.                                                        MEMORANDUM OPINION
                                                                  AND ORDER

Wells Fargo & Co.; Employee
Benefit Review Committee;
Wells Fargo Bank, National; and
Galliard Capital Management,

                    Defendants.


Michelle C. Yau, Esq., Jamie L. Bowers, Esq., Mary J. Bortscheller, Esq., and Scott
Michael Lempert, Esq., Cohen Milstein, Sellers & Toll, PLLC; Carolyn G. Anderson,
Esq., Charles Richard Toomajian, III., Esq., Ian F. McFarland, Esq., and June Pineda
Hoidal, Esq., Zimmerman Reed LLP; counsel for Plaintiff.

Russell Laurence Hirschhorn, Esq., Joseph Emanuel Clark, Esq., Kyle Hansen, Esq.,
Myron D. Rumeld, Esq., and Tulio D. Chirinos, Esq., Proskauer Rose LLP; Andrew J.
Holly, Esq., Kirsten E. Schubert, Esq., Nicholas J. Bullard, Esq., and Stephen P. Lucke,
Esq., Dorsey & Whitney LLP, counsel for Defendants.


                                   INTRODUCTION

      This matter is before the Court on Defendants Wells Fargo & Co. (“Wells Fargo”),

Employee Benefit Review Committee and members (“Fiduciary Defendants”), Wells

Fargo Bank, National (“Wells Fargo Bank”), and Galliard Capital Management’s

(“Galliard”) (collectively “Defendants”) Motion to Dismiss Plaintiff’s Class Action

Complaint. (Doc. No. 97 (“Motion”).) Plaintiff, Yvonne Becker (“Becker”) opposes the
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 2 of 18




Motion. (Doc. No. 112 (“Pl. Opp.”).) For the reasons below, the Court denies

Defendants’ Motion.

                                    BACKGROUND

       This putative class action arises from Becker’s participation in Wells Fargo’s

401(k) retirement plan (the “Plan”), which she claims Defendants mismanaged. (Doc.

No. 1 (“Compl.”) ¶ 1.) The Plan is a defined contribution pension plan subject to the

Employment Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et

seq. (Id. ¶ 59.) After deferring their compensation to the Plan, employees may decide

how to invest their savings by choosing among investment options selected by the

Fiduciary Defendants. (Id. ¶ 63.) The value of each participant’s individual account in

the Plan depends on the amount of contributions made by the participant, plus the

investment gains earned on those contributions, minus all fees and expenses. (Id. ¶ 64.)

       Becker claims that during the class period, the Fiduciary Defendants selected and

retained for the Plan 17 Wells Fargo proprietary funds (the “Wells Fargo Fund(s)”),1


1
       Becker invested in the challenged Wells Fargo/State Street Target Date Collective
Trusts (“TD Collective Trusts”) funds. (Compl. ¶ 12-16.) The “target date” refers to the
date on which the participant intends to retire. A target date fund is an investment option
designed for investors that do not want to actively manage their retirement savings. The
TD Collective Trusts were established in 2016 and were the default option for Plan
participants who did not select a specific investment option. (Id. ¶¶ 78, 81, 83.)

        Other challenged funds include the Wells Fargo Stable Value Fund (“Stable Value
Fund”), an account managed by Defendant Galliard Capital Management (“Galliard”)
(id. ¶ 154); the Wells Fargo 100% Treasury Money Market Fund (“Money Market
Fund”) (id. ¶¶ 121, 152); the Wells Fargo/Causeway International Value Fund-F Class
(“Causeway Fund”), a collective trust and subfund of the International Equity Fund
(id. ¶¶ 99, 102, 152); the Wells Fargo Emerging Growth Fund (“Emerging Growth
Fund”), a mutual fund and subfund of the Wells Fargo Small Cap Fund (id. ¶¶ 131-32,

                                             2
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 3 of 18




many of which underperformed the benchmark that Defendants selected as an appropriate

broad-based market index for each Wells Fargo Fund.2 (Id. ¶¶ 93-96, 116-18, 124-25,

146-47.) She further alleges that the Wells Fargo Funds included newly launched funds

that lacked a performance history necessary to evaluate them, and that the Wells Fargo

Funds charged greater fees than similar non-proprietary funds.3 (Id. ¶¶ 83-88, 104-06,

109-14, 116-17, 152-56.)

       Becker contends that because of the enormous size of the Plan, the Fiduciary

Defendants should have been able to obtain superior investment products at very low cost

but instead chose proprietary products to bolster their own salaries by increasing fee

revenue and providing seed money to newly created Wells Fargo Funds.4 (Id. ¶¶ 66, 77,

85, 101, 108, 114, 205.)




135, 152); and the Wells Fargo/Federated Total Return Bond Fund (“Total Return Bond
Fund”), a collective trust and subfund of the Global Bond Fund (id. ¶¶ 152-53, 158).
2
        Becker alleges that between 2016 and 2019 the TD Collective Trusts
underperformed their benchmarks by 2% (Compl. ¶¶ 93-96); the Causeway Fund
underperformed by 3.3% (id. ¶¶ 116-18); the Market Fund underperformed by 1%
(id. ¶¶ 124-25, 129); and the Emerging Growth Fund underperformed by 1.1%
(id. ¶¶ 146-47). She also contends that the Wells Fargo Funds did worse than similar,
cheaper, non-affiliated funds. (See, e.g., id. at 116-17 (asserting that the Causeway Fund
underperformed a materially identical fund that charged half the fees).)
3
      Becker contends that the TD Collective Trusts and Causeway Fund were newly
launched funds for which the Plan’s assets served as seed money. (Compl. 83-88,
104-08.)
4
       The Plan is one of the largest defined-contribution plans in the country. (Id. ¶ 66.)
As of December 31, 2018, the Plan had around $40 billion in assets and 344,287
participants. (Id. ¶ 67.)


                                             3
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 4 of 18




       On March 13, 2020, Becker filed this class action lawsuit under ERISA alleging:

(1) breach of the duties of loyalty and prudence under 29 U.S.C. § 1104 (Compl.

¶¶ 180-190 (“Count I”)); and (2) violations of prohibited transactions rules under

29 U.S.C. §§ 1106 (a)(1)(A) and (D) (Compl. ¶¶ 191-202 (“Count II”); 226-239

(“Count V”)) and sections 1106(b)(1) and (3) (Compl. ¶¶ 203-213 (“Count III”)).

       Defendants contend that Becker has failed to plead allegations necessary to

support a viable claim under ERISA and ask the Court to dismiss her Complaint with

prejudice.

                                      DISCUSSION

I.     Legal Standard

       In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th

Cir. 1986). In doing so, however, a court need not accept as true wholly conclusory

allegations, Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th

Cir. 1999), or legal conclusions drawn by the pleader from the facts alleged, Westcott v.

City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a motion to

dismiss may consider the complaint, matters of public record, orders, materials embraced

by the complaint, and exhibits attached to the complaint.5 See Porous Media Corp. v.

Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).


5
       Defendants submit 30 exhibits, which they claim are embraced by the Complaint,
to support their Motion. (See Doc. Nos. 100-102 (“Documents”).) Becker argues that

                                             4
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 5 of 18




       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.

II.    Standing

       Defendants argue that Becker lacks standing with respect to all claims other than

those directed at the TD Collective Trusts because she did not invest in the other

challenged funds and therefore could not have suffered harm from their inclusion in the

plan. (Doc. No. 99 (“Def. Memo.”) at 10-12.) Becker contends that she has Article III

reliance on the Documents is improper because they are not embraced by the Complaint
and are used to contradict her factual allegations. (Pl. Opp. at 13-15.)

       At this stage in the proceedings, the Court declines to consider the Documents. As
discussed above, a court deciding a motion to dismiss may consider the complaint,
matters of public record, orders, materials embraced by the complaint, and exhibits
attached to the complaint. Porous Media Corp., 186 F.3d at 1079. The Court finds that
the only document clearly embraced by the Complaint is the Plan; however, Defendants’
Documents include just excerpts of the Plan which the Court declines to consider because
they do not offer complete information. Moreover, Defendants rely on the Documents to
create factual disputes which the Court cannot resolve at this stage in the proceedings.
Morin v. Essentia Health, Civ. No. 16-4397, 2017 WL 4876281, at *1 (D. Minn. Oct. 27,
2017) (declining to consider extrinsic documents that were submitted to undermine
Plaintiffs’ allegations.); see also State ex rel. Nixon v. Coeur D’Alene Tribe, 164 F.3d
1102, 1107 (8th Cir. 1999).

                                              5
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 6 of 18




standing to seek relief on behalf of the Plan as a whole because in addition to plausibly

alleging her own Article III standing, she plausibly alleges that Defendants’ fiduciary

violations are broad-sweeping in nature and caused losses to other Plan investments in

which she did not invest. (Pl. Opp. at 9-10.)

       The Court declines to dismiss any of Becker’s claims for lack of standing.

“Constitutional standing is only a threshold inquiry, and ‘so long as [Article III] is

satisfied, persons to whom Congress has granted a right of action, either expressly or by

clear implication, may have standing to seek relief on the basis of legal rights and

interests of others.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 592 (8th Cir. 2009)

(internal quotation marks and citation omitted). In such a case, “a plaintiff may be able to

assert causes of action which are based on conduct that harmed [her], but which sweep

more broadly than the injury [she] suffered.” Id.

       Here, Becker is authorized to obtain relief under 29 U.S.C.§ 1132(a)(2) and

§ 1109. The Court finds that in addition to satisfying the requirements of her own

Article III standing (see Compl. ¶¶ 12-16, 78-97, 180-90), Becker has plausibly alleged

that Defendants’ fiduciary violations caused broad-sweeping losses to other Plan

investments in which she did not invest that stemmed from Defendants’ imprudent or

disloyal conduct (see id. ¶¶ 3, 67-73, 98-148, 180-90). Accordingly, the Court finds that

Becker has Article III standing to seek relief on behalf of the Plan as a whole. Braden,

588 F.3d at 592; see also Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1619-20 (2020)

(recognizing that a participant alleging loss to her defined-contribution retirement plan




                                              6
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 7 of 18




has both personal and representational standing to pursue § 1132(a)(2) claims on behalf

of the entire plan).

III.   Motion to Dismiss

       A.     Breach of Fiduciary Duties

       “ERISA imposes two primary duties on fiduciaries: loyalty and prudence.”

Meiners v. Wells Fargo, 898 F.3d 820, 822 (8th Cir. 2018) (citing Braden v. Walmart

Stores, 588 F.3d 585, 595 (8th Cir. 2009). The duty of loyalty requires that the fiduciary

“discharge his duties with respect to a plan solely in the interest of the participants and

beneficiaries.” 29 U.S.C. § 1104(a)(1). The fiduciary must also discharge its duties

“with the care, skill, prudence, and diligence under the circumstances then prevailing that

a prudent man acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character and with like aims.” Id. To evaluate whether

a fiduciary has acted prudently, the Court “focus[es] on the process by which it makes its

decisions rather than the results of those decisions.” Braden, 588 F.3d at 595.

       To state a claim for breach of fiduciary duty, “a plaintiff must make a prima facie

showing that the defendant acted as a fiduciary, breached its fiduciary duties, and thereby

caused a loss to the Plan.” Braden, 588 F.3d at 594. See 29 U.S.C. § 1109.

       To properly plead a fiduciary breach, a plaintiff must show that “a prudent

fiduciary in like circumstances would have acted differently.” Id. at 720. To do so, “a

plaintiff must provide a sound basis for comparison—a meaningful benchmark.”




                                              7
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 8 of 18




Meiners, 898 F.3d at 822.6 This requires “more than a bare allegation that cheaper

investments exist in the marketplace.” Id.

       Becker alleges that the Fiduciary Defendants, as defined as fiduciaries under

29 U.S.C. § 1002(21)(A)(i), violated their fiduciary duties by: (1) selecting the TD

Collective Trusts and Causeway Fund without considering the funds’ historical

performance, the availability of cheaper, better performing alternatives, or their inherent

conflict of interest; (2) choosing to maintain Wells Fargo proprietary funds as investment

options for the Plan without adequately considering non-proprietary funds with lesser

fees and better performance; and (3) failing to monitor the Plan investments and remove

Wells-Fargo affiliated funds. (Compl. ¶184.) She also alleges that as a result of the

fiduciary breaches, the Plan and its participants suffered hundreds of millions of dollars

in losses in retirement assets. (Id. ¶ 185.)

       Defendants argue that Becker’s fiduciary breach allegations must be dismissed

because they fail to give rise to an inference of imprudence or disloyalty when: (1) the

TD Collective Trusts and Causeway Fund could not have been offered to generate seed

money when the TD Collective Trusts were designed exclusively for the Plan and the

investment manager of the Causeway Fund was unaffiliated with Wells Fargo; (2) the TD

Collective Trusts were modeled after two other substantially similar investments with

extensive track records; (3) Becker fails to identify suitable comparators to establish that

6
       In Meiners, the Eighth Circuit held that fiduciary breach claims based on
excessive fees or underperformance “must provide a sound basis for comparison—a
meaningful benchmark.” 898 F.3d at 822. There, the Eighth Circuit found that plaintiff’s
benchmark was insufficient because it did not provide meaningful comparison. Id.


                                               8
       CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 9 of 18




the Wells Fargo Funds charged excessive fees; (4) the fees paid to Wells Fargo affiliates

were either entirely paid by Wells Fargo (TD Collective Trusts and Causeway Fund) or

substantially offset by a partial fee waiver provided to the Plan (Money Market Fund and

Emerging Growth Fund); (5) the fees paid to third parties were lower than fees paid on

previous Plan offerings; (6) the funds outperformed their benchmarks at various points

and modest periods of underperformance cannot support an inference of imprudence; and

(7) the Causeway and Emerging Growth Funds were subfunds of Plan investments and

Becker alleges nothing imprudent about the parent funds.7 (See Def. Memo. at 14-19,

25-30.)

       Becker argues that her allegations are more than sufficient to support an inference

of imprudence and disloyalty. Specifically, she contends that her claims are well-

supported with multiple allegations that Defendants’ fiduciary process for selecting the

Wells Fargo Funds for the Plan failed to satisfy threshold procedural norms needed for a

non-conflicted fiduciary to satisfy their duty of loyalty, and that imprudence can be

inferred through her allegations that the Wells Fargo Funds underperformed meaningful

benchmarks, used the Plan’s assets to seed newly launched funds, and charged greater

fees than similar non-proprietary funds are more than sufficient to support an inference of

imprudence. (See Pl. Opp. at 15-29.)

       Becker asserts that her benchmarks are sufficiently meaningful to satisfy Meiners

because they are the same benchmarks that Defendants chose as comparisons for the

7
      Defendants’ arguments rely heavily on the Documents which, as described above,
the Court declines to consider at this stage in the proceedings.


                                             9
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 10 of 18




Wells Fargo Funds. She further argues that multi-year periods of underperformance

cannot be construed as “modest or temporary” and that Defendants’ arguments related to

performance, whether it was appropriate to add untested funds to the Plan, the extent to

which fee offsets may be available, and whether the funds were seeded to make them

marketable to outside investors are questions of fact that are inappropriate at the pleading

stage.8 Finally, Becker contends that Defendants’ arguments with respect to subfunds

misstates her allegations and that courts have sustained claims against plan fiduciaries for

failing to select and monitor all funds in a plan, including subfunds. (Id. at 24-25.)

       The Court finds that Becker’s numerous and specific allegations are sufficient to

support an inference of imprudence and disloyalty. Unlike Meiners, the Court finds that

Becker’s benchmarks are sufficiently meaningful to provide proper comparison to the

challenged funds with respect to both performance and fees. See Meiners, 898 F.3d

at 822. Indeed, by using the very benchmarks that Defendants themselves selected for

comparison, Becker makes considerably “more than a bare allegation that cheaper

investments exist in the marketplace.” Id.

       Taken as true, and considered as a whole, the Court finds that Becker’s allegations

can be understood to assert that the Plan includes a variety of proprietary funds which

were selected by the Fiduciary Defendants despite better performing and cheaper options.

(See, e.g., Compl. ¶¶ 83-88, 93-96, 104-06, 116-18, 124-25, 146-47, 152-56.) The

Complaint further alleges that these options were chosen to benefit Defendants at the

8
       Becker contends that even if the Court considers the Documents Defendants rely
on to create factual disputes, the Documents actually support her allegations.


                                             10
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 11 of 18




expense of Plan participants. (Id. at ¶¶ 66, 77, 85, 101, 108, 114, 205.) The Court finds

that these allegations are sufficient to infer that the decision-making process by which the

Fiduciary Defendants selected and managed the Wells Fargo Funds was tainted by breach

of their fiduciary duties. Braden, 588 F.3d at 595-96. Accordingly, the Court finds that

Becker has pleaded sufficient facts, when taken as true, to support her fiduciary breach

claims.9

       B.     Prohibited Transactions

       ERISA’s prohibited transactions provisions, 29 U.S.C. § 1106, protect plan

participants by “categorically barring certain transactions ‘likely to injure the plan.’”

Braden, 588 F.3d at 600 (quoting Harris Tr. & Sav. Bank v. Salomon Smith Barney, Inc.,

530 U.S. 238, 241-42 (2000). They prohibit fiduciaries from: (1) engaging in

transactions involving parties who are affiliated with the plan’s fiduciaries, 29 U.S.C.

§ 1106(a) (“party-in-interest transactions”); and (2) managing the plan in their own

interests (“self-dealing transactions”), 29 U.S.C. § 1106(b).

       There are certain limited exceptions to ERISA’s prohibited transaction rules;

however, the burden to establish the applicability of the exemption lies with the one

trying to claim it. Braden, 588 F.3d at 601. Moreover, even if a prohibited transaction

qualifies for an exemption, the fiduciary decision to engage in the transaction must still

comport with ERISA’s prudence and loyalty standards. 42 Fed. Reg. at 18734.

9
       The Court agrees with Becker that Defendants’ arguments related to performance,
the decision to add untested funds to the Plan, the extent to which fee offsets may be
available, and whether the funds were seeded to make them marketable to outside
investors are questions of fact that are inappropriate at the pleading stage.


                                              11
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 12 of 18




Importantly, ERISA’s prohibited transaction exemptions are generally affirmative

defenses that cannot be resolved on a motion to dismiss. Braden, 588 F.3d at 601-02.

       In Count II, Becker alleges that the Fiduciary Defendants caused the Plan to

engage in multiple party-in-interest transactions by causing the Plan to repeatedly

purchase property from Wells Fargo, Wells Fargo Bank, or both, which hold legal title to

the Wells Fargo Funds, in violation of 29 U.S.C. § 1106(a)(1)(A). (Compl. ¶ 193.) She

further alleges that Wells Fargo Bank and Galliard caused certain funds holding the

Plan’s assets to engage in multiple party-in-interest transactions, causing the Plan,

through the funds, to purchase interests in other Wells Fargo Funds, also in violation of

§ 1106(a)(1)(A). (Id. ¶¶ 194-95.) She also alleges that the Fiduciary Defendants, Wells

Fargo Bank, and Galliard caused the Plan to engage in multiple violations of

§ 1106(a)(1)(D) by causing the repeated transfer of Plan assets directly, indirectly, or

both, to the Wells Fargo Bank, Galliard, and Wells Fargo, in the form of various direct or

indirect fees. (Id. ¶ 197.)

       In Count III, Becker alleges that the Fiduciary Defendants made decisions about

the Plan’s investments that benefited themselves when: (1) Wells Fargo received direct

and indirect fees and other compensation from the Plan’s investment in Wells Fargo

proprietary funds; (2) the commercial viability of the proprietary funds improved with

increased assets under management including from the Plan’s investments; and

(3) Defendants were all Wells Fargo executives whose compensation and promotion

levels increased when they acted to increase revenue for Wells Fargo, all in violation of

sections 1106(b)(1) and (3). (Compl. ¶ 205.)


                                             12
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 13 of 18




       She further alleges that by the control and authority granted to them by the

Fiduciary Defendants, Wells Fargo Bank and Galliard made decisions about the

investment and use of the Plan’s assets in ways that were in their own self-interest when

both Wells Fargo Bank and Gaillard: (1) transferred Plan assets to themselves as

compensation; and (2) invested or otherwise used Plan assets in a manner that earned

themselves, Wells Fargo, and/or their affiliates additional compensation, also in violation

of sections 1106(b)(1) and (3). (Id. ¶ 207.) Becker alleges that as a result of Defendants’

self-dealing, the Plan and its participants suffered hundreds of millions of dollars of

losses in retirement assets. (Id. ¶ 208.).

       Finally, Becker alleges in Count V that Wells Fargo, as a party in interest, is liable

for knowing participation in a prohibited transaction when the Plan’s assets were directly

or indirectly transferred into its account as fees or compensation. (Id. ¶¶ 226-39.)

       Defendants argue that Becker’s prohibited transaction claims should be dismissed

because she fails to plead plausible allegations of self-dealing or party-in-interests

transaction when: (1) there was no gain to be had from seeding the TD Collective Trusts

or Causeway Fund because those investments were designed exclusively for the Plan;

(2) fees paid to Wells Fargo affiliates related to the TD Collective Trusts were paid by

Wells Fargo, not Plan participants; (3) other fees paid to a Wells Fargo affiliate were

from mutual funds (Money Market Fund and Emerging Growth Fund) and not considered

assets of the Plan; (4) Becker does not plead that Defendants had a subjective intent to

benefit a party-in-interest or to engage in self-dealing; (5) there were no transactions with




                                             13
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 14 of 18




a party-in-interest;10 and (6) the challenged funds are exempt from prohibited transactions

rules.11 (Def. Memo. at 20-24, 30-33.)

       Defendants further argue that Becker’s claim against Wells Fargo for knowingly

participating in a prohibited transaction fails as well because she: (1) lacks a viable claim

for any underlying violation of ERISA’s prohibited transactions rules; (2) has not

plausibly pled that Wells Fargo had actual or constructive knowledge of the prohibited

transactions; and (3) has not pled a claim to recover “appropriate equitable relief” as

required under ERISA section 502(a)(3).12 (Id. at 34-35.)

       Becker argues that Defendants’ reliance on the Documents to contradict her

factual allegations is improper at the pleading stage.13 Becker further argues that

subjective intent is not an element of a prohibited transaction claim, and that Defendants’

arguments related to parties-in-interest and the mutual fund assets misconstrues what the

Complaint actually says.14 Becker also argues that even if exemptions are available, they


10
       Defendants argue that because the TD Collective Trusts, Money Market Fund, and
Emerging Growth Fund are not subsidiaries or affiliates of Wells Fargo, they do not
qualify as parties-in-interest.
11
       Defendants rely on the Documents to support their arguments.
12
       Defendants argue that because Becker is only entitled to be restored through
particular funds or property in Wells Fargo’s possession, her claim fails because her
conclusory allegations do not identify any res from which ill-gotten profit or assets could
be returned.
13
       Becker contends that even if the Court were to consider the Documents, they do
not show that the Plan paid no fees to Wells Fargo.
14
       Becker argues that she properly alleges that the Plan purchased property from
Wells Fargo and Wells Fargo Bank, which hold the title to the Wells Fargo Funds, and
both of which are indisputably parties-in-interest. She also contends that her allegations

                                             14
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 15 of 18




are affirmative defenses that she need not plead around and which may not be adjudicated

at the pleading stage.15 (Pl. Opp. at 31-37.)

       Becker also argues the adequacy of her allegations against Wells Fargo for

knowing participation in prohibited transactions by pointing out that the Complaint

references specific government filings which convey Wells Fargo’s actual or constructive

knowledge that the Plan engages in party-in-interest transactions, and that she has stated

an appropriate equitable claim for disgorgement of the fees paid by the Plan to Wells

Fargo because she alleges entitlement to particular funds in Wells Fargo’s possession.

       The Court finds that Becker has plausibly pled that Defendants engaged in

transactions prohibited under ERISA. Becker alleges that the Fiduciary Defendants

caused the Plan to purchase property in Wells Fargo affiliated funds from Wells Fargo

and Wells Fargo Bank, which are parties-in-interest, in violation of 29 U.S.C.

§ 1106(a)(1)(A).16 (Compl. ¶¶ 152, 195.) She further alleges that the Fiduciary

Defendants, Wells Fargo Bank, and Galliard violated § 1106(a)(1)(D) by causing the

transfer of Plan assets to Wells Fargo and its affiliates through fees associated with the

Wells Fargo Funds. (Id. ¶¶ 153-56 (describing fees paid to Wells Fargo); 159-69


challenge the Fiduciary Defendants’ decision to purchase interest in the Wells Fargo
mutual funds with the Plan’s assets rather than challenge management of the mutual
funds themselves.
15
      Becker argues that even if the Court were to evaluate whether exemptions apply, it
must conclude that they are not.
16
       The Court is unpersuaded by Defendants’ construction of Becker’s allegations,
insofar as they assert that Becker fails to properly plead transactions with parties-in-
interest.


                                                15
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 16 of 18




(describing how Wells Fargo and its affiliates have discretion to invest in funds or

instruments that pay fees to Wells Fargo), 197, 229 (describing the transfer of Plan assets

to Wells Fargo and its affiliates in the form of fees).) Finally, Becker plausibly alleges

violations of secions1106(b)(1) and (3) against the Fiduciary Defendants, Wells Fargo

Bank, and Galliard for seeding newly launched funds and directing revenue to Wells

Fargo from the Plan’s assets through fees. (Id. ¶¶ 77, 87, 107-08, 203-08.)

       The Court finds that Becker’s allegations are far more than general assertions, and

that accepted as true, show that Defendants engaged in prohibited transactions.

Krueger v. Ameriprise Fin., Inc., Civ. No. 11-02781, 2012 WL 5873825, at *15-16 (D.

Minn. Nov. 20, 2012); Gipson v. Wells Fargo, Civ. No. 08-4546, 2009 WL 702004, at

*4-5 (D. Minn. Mar. 13, 2009). As discussed above, the Court finds that Defendants’

reliance on the Documents to create factual disputes is improper at this stage. The Court

similarly finds that whether any prohibited transaction exemption applies to Becker’s

claims is an affirmative defense that cannot be resolved on a motion to dismiss. Braden,

588 F.3d at 601-02. Finally, the Court notes that Becker need not plead subjective intent

to plausibly state her claims. See 29 U.S.C. 1106; see also Chao v. Hall Holding Co.,

Inc., 285 F.3d 415, 441 n.12 (6th Cir. 2002).

       The Court similarly finds that Becker has sufficiently pled that Wells Fargo

knowingly participated in ERISA violations by other fiduciaries. ERISA permits a

participant to obtain “appropriate equitable relief” from a nonfiduciary party-in-interest

who knowingly participates in a fiduciary violation. Harris Tr., 530 U.S. at 250;

29 U.S.C. § 1132(a)(3). Becker alleges that Wells Fargo is a party-in-interest and that the


                                             16
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 17 of 18




Plan’s benefits were “repeatedly transferred to [it] as fees or compensation for the Wells

Fargo affiliated funds in the Plan.” (Compl. ¶¶ 227, 229.) The Court finds that she also

alleges sufficient facts to establish Wells Fargo’s actual or constructive knowledge of the

circumstances that rendered the transactions unlawful. (See id. ¶ 233.) Moreover, the

Court finds that Becker seeks appropriate equitable relief when she seeks the return of

fees that Wells Fargo allegedly improperly accepted as part of prohibited transactions.

(See Compl. ¶¶ 235-237.)

       At this stage in the proceedings, Becker need not trace the specific path of the

fees; it is sufficient to allege that the path is traceable. See Zavala v. Kruse-Western, Inc.,

398 F. Supp. 3d 731, 742 n.3 (E.D. Cal. 2019) (while plaintiff must allege defendants

possess the funds, those allegations need not be pled with specificity). Here, Becker

alleges that the fees remain in the Wells Fargo account that originally received the fees

(Compl. ¶ 235), or if the fees were deposited in a comingled account, that account has at

all times maintained a balance over the value of the alleged illegal transfers (id.¶ 236).

She also alleges that Wells Fargo maintains detailed financial recording records that will

allow her to trace the transfer of the fees from the Plan to Wells Fargo. (Id. ¶ 237.) In

short, the Court finds that these allegations are sufficient to support Becker’s allegations

that Wells Fargo knowingly participated in prohibited transactions.

                                      CONCLUSION

       For the reasons set forth above, the Court denies Defendants’ motion to dismiss.

The Court finds that Becker has Article III standing to seek relief on behalf of the Plan as

a whole, declines to rely on extrinsic documents at this stage in the proceedings, and


                                              17
      CASE 0:20-cv-02016-DWF-BRT Doc. 134 Filed 05/12/21 Page 18 of 18




finds that Becker has adequately pled ERISA fiduciary breach and prohibited transactions

claims against Defendants.

                                        ORDER

      Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. No. [97]) is

respectfully DENIED.


Dated: May 12, 2021                      s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           18
